 OAO 435              Case      2:19-cv-05354-MTL               Document
                                     Administrative Office of the                59 Filed 05/07/21 Page
                                                                  United States Courts               FOR 1 of 1 USE ONLY
                                                                                                         COURT
 AZ Form (Rev. 10/2018)                                                                                             DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                 3. DATE
           Thomas P. Riley                                                              (626) 799-9797                         05/07/2021
4. FIRM NAME
                 Law Offices of Thomas P. Riley, P.C.
5. MAILING ADDRESS                                                                  6. CITY                         7. STATE         8. ZIP CODE
                        1114 Fremont Avenue                                                   South Pasadena          CA                 91030
9. CASE NUMBER                          10. JUDGE                                                     DATES OF PROCEEDINGS
    2:19-cv-05354-MTL                                  Michael T. Liburdi           11. May 4, 2021             12.
13. CASE NAME                                                                                       LOCATION OF PROCEEDINGS
    Innovative Sports Management, Inc. v. Graham, et al.                            14. Courtroom 504           15. STATE Arizona
16. ORDER FOR
9 APPEAL                                9      CRIMINAL                             9   CRIMINAL JUSTICE ACT           BANKRUPTCY
9    NON-APPEAL                         ✔
                                        9      CIVIL                                9   IN FORMA PAUPERIS              OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                            PORTION(S)                         DATE(S)
    9VOIR DIRE                                                                       9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                    9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                       Status Conference                        May 4, 2021
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                     ESTIMATED COSTS
                                                   COPY                                 (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                             ✔    PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              ✔
                               9                       9                             ✔    PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                  ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     Tprlaw@att.net
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    /s/ Thomas P. Riley                                                THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   05/07/2021
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                        PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY            ORDER RECEIPT     ORDER COPY
